


109 HR 6020 IH: Linking Educators and Developing Entrepreneurs for

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6020
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Tierney (for
			 himself, Mr. Shimkus,
			 Mr. Case, Mr. Filner, Ms.
			 McCollum of Minnesota, Mr.
			 Hinojosa, Mr. Owens,
			 Mr. McGovern,
			 Mr. Pomeroy,
			 Mr. Bishop of New York,
			 Mr. Meehan,
			 Ms. Baldwin,
			 Mr. Davis of Illinois,
			 Mr. Frank of Massachusetts,
			 Mr. Neal of Massachusetts,
			 Mr. Ryan of Ohio,
			 Mr. Kildee,
			 Mr. Kind, Mr. Capuano, Mr.
			 Grijalva, Mr. Markey,
			 Mr. Scott of Virginia,
			 Mr. Olver,
			 Mr. Allen,
			 Mr. Andrews,
			 Mr. Delahunt,
			 Mrs. Jones of Ohio,
			 Mr. Higgins,
			 Mr. McIntyre,
			 Ms. Slaughter,
			 Mrs. Maloney,
			 Mr. Kennedy of Rhode Island,
			 Mr. Kucinich,
			 Mr. Conyers,
			 Mr. Simmons,
			 Ms. Jackson-Lee of Texas,
			 Ms. Zoe Lofgren of California,
			 Mr. Lynch,
			 Mr. Payne,
			 Mr. George Miller of California,
			 Mr. Wynn, Mr. Honda, Mrs.
			 McCarthy, Mr. Michaud,
			 Ms. Hooley,
			 Mr. McCotter,
			 Mr. Ruppersberger,
			 Mr. Brown of Ohio,
			 Mr. Cleaver,
			 Mr. Fortenberry,
			 Ms. Matsui,
			 Mr. Holt, Mr. Butterfield, Mr.
			 Udall of New Mexico, Mr.
			 McHugh, Mr. Lipinski,
			 Ms. Millender-McDonald,
			 Ms. Moore of Wisconsin,
			 Mr. Ford, Mr. Miller of North Carolina,
			 Mr. Van Hollen,
			 Mr. Gutierrez,
			 Mr. Carnahan,
			 Ms. Eshoo,
			 Ms. Schakowsky, and
			 Mr. Levin) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To support business incubation in academic settings, and
		  for other purposes.
	
	
		1.Short title and
			 findings
			(a)Short
			 titleThis Act may be cited as the Linking Educators and Developing Entrepreneurs for
			 Reaching Success (LEADERS) Act.
			(b)FindingsCongress
			 makes the following findings:
				(1)Business
			 incubators housed in academic settings provide unique educational opportunities
			 for students, provide entrepreneurs with enhanced access to a skilled
			 workforce, and bring a wealth of resources to business, academia, and
			 communities.
				(2)Academic
			 affiliated incubators bridge the missions of academic institutions by bringing
			 together education, economic development, and technology commercialization
			 efforts.
				(3)Studies have shown
			 that incubator tenant companies have an average success rate of 87 percent, and
			 90 percent for technology-based incubator tenant companies. These success rates
			 are dramatically higher than the success rates for companies in the general
			 economy.
				(4)Incubator companies
			 are also more likely to remain in the same communities as they grow and to
			 provide high paying jobs and benefits to their employees.
				(5)Business
			 incubators help academic institutions contribute to local goals of sustaining
			 economic development in their surrounding communities.
				(6)Education in
			 entrepreneurship and other business formation skills is essential to business
			 success and sustainable economic development.
				2.PurposeThe purpose of this Act is to encourage
			 entrepreneurship by increasing the role for academia in entrepreneurship by
			 providing space and expertise in an academic setting to house and support new
			 and emerging small businesses.
		3.DefinitionsIn this Act:
			(1)Degree-granting
			 institutionThe term degree-granting institution
			 means an institution of higher education, as defined in
			 section
			 101 of the Higher Education Act
			 of 1965 (20 U.S.C. 1001), that awards an
			 associate or baccalaureate degree.
			(2)IncubatorThe
			 term incubator means an entity affiliated with or housed in a
			 degree-granting institution that provides space and coordinated and specialized
			 services to entrepreneurial businesses which meet selected criteria during the
			 businesses’ startup phase, including providing services such as shared office
			 space and services, access to equipment, access to telecommunications and
			 technology services, flexible leases, specialized management assistance, access
			 to financing, and other coordinated business or technical support
			 services.
			(3)SecretaryThe
			 term Secretary means the Secretary of Education.
			4.Program
			 authorized
			(a)In
			 generalThe Secretary is authorized to support the establishment
			 and development of incubators.
			(b)Allocation of
			 fundsFrom the amount appropriated under section 9, the
			 Secretary—
				(1)shall use 80
			 percent of the amount to—
					(A)make awards, on a
			 competitive basis, in amounts of $500,000 to $750,000, to help acquire or
			 renovate space for incubators; and
					(B)make awards, on a
			 competitive basis, in amounts of $50,000 to $150,000, for developing curricula,
			 providing services (including preparing corporate charters, partnership
			 agreements, and basic contracts, assistance with patents, trademarks, and
			 copyrights, and technology acquisition services), or providing programming for
			 entrepreneurs housed in an incubator;
					(2)shall use 10
			 percent of the amount to make awards, on a competitive basis, in amounts of
			 $50,000 to $150,000, for feasibility studies for determining the need for or
			 siting of incubators; and
				(3)shall use 10
			 percent for research regarding best practices for incubator programs, including
			 the development of a benchmarking system based on uniform measures, and for
			 dissemination of information regarding such practices.
				(c)ContractsThe
			 Secretary is authorized to contract with organizations with expertise in
			 business incubation practices for the purposes of carrying out subsection
			 (b)(3).
			(d)RecipientsThe
			 Secretary shall make an award—
				(1)described in
			 subsection (b)(1) to a nonprofit entity that has a strong affiliation with a
			 degree-granting institution and manages or provides technical assistance to the
			 degree-granting institution’s affiliated incubator, or if no nonprofit entity
			 manages or provides technical assistance to the incubator, to the
			 degree-granting institution managing the incubator; and
				(2)described in
			 subsection (b)(2) to a degree-granting institution, or a nonprofit
			 municipality, city, township, or community development organization.
				5.Uses of
			 fundsFunds awarded under
			 section 4(b)(1)(B) may be used for—
			(1)curriculum,
			 training, or technical assistance developed by academic faculty with
			 participation from entrepreneurship experts and local government
			 leaders;
			(2)programming that
			 contributes to a coordinated set of business assistance tools, such as
			 developing management teams, providing workforce development, forming strategic
			 alliances, developing capital formation networks, and developing customized
			 plans to help entrepreneurs meet the challenges of doing business in their
			 specific communities; and
			(3)hiring staff to
			 coordinate the activities described in paragraph (1) or (2) or for curriculum
			 development.
			6.Applications
			(a)In
			 generalEach entity desiring assistance under this Act shall
			 submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may require.
			(b)ContentsEach
			 application shall contain an assurance that the activities to be
			 assisted—
				(1)have the support of
			 the municipality, city, or township in which the incubator is housed or
			 proposed to be housed; and
				(2)are consistent
			 with the local economic development plan or strategic master plan.
				(c)PriorityThe
			 Secretary shall give priority to funding applications under this Act that
			 provide strong educational opportunities to students in entrepreneurship, and
			 that require significant collaboration between businesses, academia, and local
			 government and economic development leaders.
			(d)Consideration
				(1)In
			 generalIn addition to applications from other appropriate
			 sources, the Secretary may give consideration to funding applications under
			 this Act that support—
					(A)the building of
			 new incubators;
					(B)incubators located
			 in economically distressed areas;
					(C)incubators with
			 successful graduation rates for tenant companies;
					(D)incubators that
			 have shown demonstrable economic benefits in their surrounding
			 communities;
					(E)incubators that
			 work with faculty entrepreneurs or university-based research; or
					(F)incubators located
			 in rural, inner-city areas, or Indian reservations or pueblos where the
			 presence of an incubator may enhance and diversify the area’s economy through
			 expanded technology commercialization.
					(2)Definition of
			 considerationIn this subsection, the term
			 consideration does not mean priority.
				7.Matching
			 fundsEach entity receiving
			 Federal assistance under section 4(b)(1) shall contribute matching funds, in an
			 amount equal to the amount of Federal assistance received under this Act,
			 toward the costs of the activities assisted under this Act. The non-Federal
			 share required under this section may be provided in the form of in-kind
			 contributions.
		8.ReportThe Secretary, at the end of the third year
			 for which assistance is provided under this Act, shall prepare and submit to
			 Congress a report that—
			(1)describes the most
			 effective or innovative additions to curricula developed under this Act;
			(2)contains a
			 comparison of small business survival rates for small businesses that started
			 up in incubators versus small businesses that did not so start;
			(3)describes factors
			 leading to any success of incubator businesses;
			(4)describes the best
			 role for degree-granting institutions in business incubation; and
			(5)contains a
			 comparison of academic-affiliated incubators of specific missions and ages
			 supported under this Act with incubators with similar missions and ages that
			 are not supported under this Act.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $20,000,000 for each of the
			 three fiscal years beginning after the enactment of this Act.
		
